UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6778



BERNARD HARRY GRANT-BEY,

                                            Petitioner - Appellant,

          versus

WILLIAM L. SMITH; J. JOSEPH CURRAN, JR.,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Edward S. Northrop, Senior District Judge.
(CA-95-4-N)


Submitted:   August 15, 1996              Decided:   August 21, 1996


Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Bernard Harry Grant-Bey, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Tarra R. DeShields-Minnis, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant filed an untimely notice of appeal. We dismiss the

appeal for lack of jurisdiction.

     The time periods for filing notices of appeal are governed by

Fed. R. App. P. 4. These periods are "mandatory and jurisdiction-
al." Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264
(1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)). Parties to civil actions have thirty days within which to

file in the district court notices of appeal from judgments or

final orders. Fed. R. App. P. 4(a)(1). The only exceptions to the
appeal period are when the district court extends the time to

appeal under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).
     Appellant's failure to file a timely notice of appeal* or to
obtain either an extension or a reopening of the appeal period

leaves this court without jurisdiction to consider the merits of
Appellant's appeal. We therefore deny a certificate of appealabil-

ity and dismiss the appeal. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.

                                                         DISMISSED



     *
       For the purposes of this appeal we assume that the date
Appellant wrote on the notice of appeal is the earliest date it
would have been submitted to prison authorities. See Houston v.
Lack, 487 U.S. 266 (1988). This date was May 3, 1996, and the
appeal period expired on May 1, 1996.
                                 2